Citation Nr: 0901260	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-25 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for bilateral Morton's 
feet.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected mood disorder prior to 
September 12, 2005, and in excess of 30 percent since 
September 12, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to September 
1978.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from February 2005 and August 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In February 2005, the veteran filed a claim for service 
connection for chronic foot pain secondary to his service-
connected bilateral calcaneal spur with plantar fasciitis.  
Since pain alone is not considered a separate disability, the 
RO appears to have incorporated this claim into the claim for 
service connection for Morton's foot that is currently on 
appeal.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).However, as the veteran specifically referred to his 
service-connected foot disability, he may have intended his 
February 2005 letter to be a claim for an increased rating 
for bilateral calcaneal spur with plantar fasciitis.  The 
Board refers this matter to the RO for clarification.  

Additional pertinent evidence was submitted after the 
issuance of the last supplemental statement of the case 
(SSOC) in July 2008.  The veteran's representative 
specifically waived RO consideration of that evidence and it 
has been considered by the Board.  38 C.F.R. § 20.1304 
(2008).  


FINDINGS OF FACT

1.  Bilateral Morton's foot did not begin in service and has 
not been shown to be otherwise related to service.  

2.  Since September 3, 2004, the veteran's mood disorder has 
been manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events.)

3.  During the course of the appeal, the veteran's mood 
disorder has not been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Service connection for bilateral Morton's foot is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  The criteria for a 30 percent rating, but no more, for 
mood disorder have been met since September 3, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9435 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In regard to the veteran's service connection claim, the RO 
provided pre-adjudication notice by letter dated in May 2005, 
which addressed service connection on a secondary basis only.  
Although the appellant received inadequate notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In the May 2005 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.  The 
April 2006 statement of the case and March 2007, August 2007, 
February 2008 and July 2008 SSOCs provided the appellant with 
the relevant regulations for his service connection claim, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claims.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran is also seeking an initial increased rating for 
mood disorder.  In this regard, the Board notes that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of September 3, 2004, the date of his claim, 
and a 10 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating.  Although he 
was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date which is the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  He was subsequently awarded a 30 
percent rating, effective September 12, 2005.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Bilateral Morton's Foot

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Congenital or developmental 
defects are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c).
 
The veteran is seeking service connection for bilateral 
Morton's foot.  He reports that this condition is due to an 
foot injury in service, although it did not develop until he 
was older.  He states that his feet have worsened to the 
point that he cannot walk for a long period of time, and he 
has pain in his feet when working.  

The veteran's service medical records show that in October 
1974, he complained of pain in his right foot which had been 
ongoing for two weeks.  On examination, there was slight 
swelling, discoloration, and pain to pressure, with good 
range of motion.  The veteran was referred to the podiatry 
clinic the next day, where he was diagnosed with pes planus 
and provided with arch supports.  He reported that these did 
not improve his symptoms.  A January 1975 entry in the 
service medical records refers to a December (1974) 
radiologic study of the veteran's feet which revealed an 
ossicle beneath the lateral malleolus of the right ankle, 
thought to be an old fracture or possibly an infused 
apophyseal center.  There was no abnormality of the right 
foot.  No foot disorders were noted at the veteran's 
separation physical examination in July 1978.

Service connection is in effect for calcaneal spurs of the 
right and left ankles, with plantar fasciitis, each evaluated 
as 10 percent disabling.  

The evidence shows that the veteran was treated in the VA 
podiatry clinic in October 2004,when he complained of pain in 
the entire sole of each foot when he was at work.  In April 
2005, he was diagnosed with "Morton's foot with IPJ djd" 
and prescribed pre-fab orthotics with Morton's extension.  

The veteran underwent a VA examination of his feet in July 
2005.  He reported throbbing pain in the soles and arches of 
his feet that had been ongoing since at least 2003.  He 
stated that approximately one year earlier he began to have 
pain in both great toes when flexing them, and that his 
podiatrist believed he had Morton's foot.  He reported 
missing work on average twice per month because of feet pain, 
and his domestic and recreational activities were somewhat 
curtailed.  There was no effect on his activities of daily 
living.  On examination, his feet and lower legs were normal 
in appearance.  There was moderate tenderness of the plantar 
fascia but no evidence of pes planus.  The examiner commented 
that stiffness was the primary limiting factor and repetitive 
motion did not cause excessive fatigue or weakness.  The 
veteran had a mildly shortened first metatarsal of the right 
foot and a questionable index minus of the left foot.  The 
second toe of each foot was slightly longer than the first 
and third toes.  The examiner diagnosed Morton's foot 
bilaterally, but she stated that it is a congenital condition 
and not service related.

The veteran was seen in the VA podiatry clinic in March and 
April 2006.  He reported pain in his ankles and both feet 
with "pins and needles" sensation.  On examination, plantar 
clacaneal spurring remained.  There were no osseous 
abnormalities or bony fractures.  Joint spaces were well 
maintained and there was no soft tissue swelling.  

The claim file contains a July 2006 letter from one of the 
veteran's supervisors, which states that he complains of pain 
in his feet when he sits or stands too long.  She reports 
that the veteran claimed to have difficulty performing his 
duties because of foot pain.  A letter from a different 
supervisor dated in January 2008 states that the veteran is 
not able to do his job as well as he once did due to his 
constant pain.  

In a July 2006 podiatry appointment, the veteran reported 
bilateral foot pain, right worse than left.  On examination, 
he had normal range of motion with no pain or creptius noted.  
There was tingling upon palpation of the entire plantar 
aspect of the foot, which the examiner suspected might be due 
to peripheral neuropathy.  

After careful consideration of the relevant evidence, the 
Board concludes that service connection is not warranted for 
the veteran's bilateral Morton's foot.  The evidence 
indicates that the veteran had a single episode of foot pain 
in service, but there was no evidence of Morton's foot on the 
contemporaneous x-ray.  In any event, the condition had 
apparently resolved by the time of his separation, as he did 
not report foot pain at his separation physical.  In 
addition, the veteran has not reported continuous 
symptomatology of Morton's foot since service.  At his VA 
examination in 2005, he stated that the pain in his toes, 
which has been associated with Morton's foot, began only one 
year earlier.  Finally, the only medical opinion of record as 
to the etiology of the veteran's condition concludes that it 
is congenital and not related to his service.  As there is no 
evidence of bilateral Morton's foot beginning in service and 
no medical opinion linking the veteran's current condition to 
his service, there is no basis for service connection.  

Increased Rating for Mood Disorder

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
GAF scores of 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores of 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

In February 2005, the veteran was granted service connection 
for mood disorder with an evaluation of 10 percent effective 
September 3, 2004, which he appealed.  In April 2006, the RO 
increased the rating for mood disorder to 30 percent, 
effective September 12, 2005.  

The veteran's mood disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9435.  Under DC 9435, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran underwent a VA psychological screening in June 
2004.  He reported some sleep difficulty, tiredness, and lack 
of enthusiasm.  He stated that he had been married for 24 
years and had a good relationship with his wife and family.  
He was diagnosed with mood disorder secondary to his medical 
condition, and his GAF was assessed as 60.  

The veteran's mood disorder, depression due to a medical 
problem, was confirmed in a VA outpatient examination in July 
2004.  At that time, he reported poor sleep, fatigue, weight 
gain, and one episode of anxiety attack.  He denied 
experiencing nightmares, crying spells, hallucinations, or 
suicidal or homicidal ideation.  On examination, he was alert 
and oriented, his speech and concentration were normal, and 
his thought processes were coherent and goal directed.  

In September 2005, the veteran reported that he continued to 
struggle with chronic pain, which affected his work and home 
life.  He described poor motivation, lack of energy, 
anhedonia, and poor concentration and memory.  He stated that 
he woke with the feeling of having a heart attack, and he 
found his medication too sedating.  On examination, he was 
alert and oriented, with good eye contact and normal speech 
and judgment.  His mood was dysthymic, his affect restricted, 
and his thoughts were goal directed but negative.  The 
examiner assessed his GAF as 45.  

The claim file shows that the veteran was treated in the VA 
outpatient mental health clinic between March and May 2007.  
He attended group therapy as well as periodic individual 
sessions with a mental health provider.  Throughout this 
time, he reported depressed mood related to his pain and 
fatigue and he was treated with anti-depressant medication.  
He stated that he avoided certain coworkers in order to avert 
conflicts at work, but he consistently reported a good 
relationship with his wife.  His speech and eye contact were 
normal, thought process and judgment fair to good, and there 
was no suicidal or homicidal ideation.  In April 2007, he 
took a vacation with his wife, which he enjoyed.  In May 
2007, the veteran reported diminished short-term memory and 
difficulty finding the "right word," and he said that he 
was unable to enjoy things he used to.  

The veteran underwent psychological screening at the VA 
clinic in November 2007.  He was alert and oriented with no 
acute distress and normal speech.  The examiner stated that 
he appeared moderately depressed.  The veteran reported sad 
mood, low self-esteem, low motivation at work, restless 
sleep, and diminished interest in work and recreational 
activities.  He continued to work full-time but reported 
difficulty with motivation on the job due to low mood and low 
self-confidence.  He denied suicidal or homicidal intent.  
The examiner assessed his GAF as 55 and advised him to seek 
regular monitoring for better symptom control.  

The veteran underwent a VA psychiatric evaluation in January 
2008.  He described his physical disabilities and reported 
that he had witnessed dead bodies in service.  The veteran's 
speech, appearance, behavior was appropriate.  He described 
his symptoms as anger, foot and back pain, difficulty 
concentrating, fatigue, feelings of guilt, increased 
irritability, loss of interest, and memory difficulties.  He 
also reported panic attacks, paranoia, sleep problems, social 
withdrawal, inability to complete tasks, decreased 
motivation, and worry.  The veteran reported that he had a 
good relationship with his wife of 28 years and he had been 
employed for 24 years.  He reported difficulty at work.  On 
examination, the veteran was alert and oriented, with normal 
speech and thought processes.  He denied hallucinations and 
suicidal or homicidal ideation.  His affect appeared flat and 
depressed.  The examiner opined that the veteran's symptoms 
severely impaired his household chores, shopping, recreation, 
and occupational activities and moderately affected his 
social and family relationships.  He noted that the veteran's 
self-reported depression inventory suggested a significant 
level of depression.  The examiner concluded that the 
veteran's symptoms meet the criteria for mood disorder 
secondary to chronic pain, with mild to severe impairment on 
occupation and moderate social impairment.  He assessed the 
veteran's GAF as 58, indicating moderate symptoms.  

At a medication appointment in January 2008, the veteran 
reported that he had little energy during the day and had not 
completed some projects around his house.  He disliked his 
job and had applied for others.  He described his mood as 
"even."  His affect was constricted and his speech 
monotonous.  He denied any hallucinations or intent to harm 
himself or others.  The examiner assessed his GAF as 55.  

The claim file contains VA outpatient treatment records dated 
between April and June 2008.  The examiner consistently 
described the veteran as alert and oriented, with normal 
speech, euthymic mood and congruent affect.  His thought 
processes were logical and goal directed, and he had no 
suicidal or homicidal ideation.  His judgment was fair and 
memory was intact.  In June 2008, the veteran reported that 
he enjoys his job.  He consistently reported a good 
relationship with his wife.  

In September 2008, the veteran was seen in the VA outpatient 
clinic.  The examiner noted he appeared fairly anxious and 
depressed due to recently being reprimanded at work.  The 
veteran reported that he had briefly left his station as a 
telemetry monitor, which had been noticed by another nurse 
and reported to the supervisor.  He was told he might be 
suspended and he no longer wanted to work in that department.  
The veteran doubted his own judgment and felt he should not 
be in that type of work any longer.  He reported that his 
depressive symptoms had worsened since the incident.  On 
examination, he was alert and oriented, with normal speech, 
depressed mood and congruent affect.  His thought processes 
and memory were normal and his judgment was fair.  The 
examiner assessed his GAF as 48 and opted to continue his 
medication as previously prescribed, as this was a 
situational event.  He agreed that a transfer to another 
department might be beneficial for the veteran. 

After carefully evaluating the relevant evidence, the Board 
finds that the veteran's mood disorder should be evaluated as 
30 percent disabling, since September 3, 2004, as there is 
evidence of depressed mood and sleep impairment since that 
time.  However, the Board finds that the evidence does not 
meet the criteria for a disability rating in excess of the 
currently assigned 30 percent at any time during the appeal.  
The veteran has consistently reported symptoms of depressed 
mood, mild memory loss, and mild sleep impairment, which 
result in no more than occasional decrease in work 
efficiency.  He has also reported good relationships with his 
wife and family.  This level of disability is consistent with 
a 30 percent rating.  Despite his symptoms, the veteran has 
remained gainfully employed throughout the rating period, and 
although he has reported difficulty in his job, he has stated 
that this is primarily due to his physical disabilities.  
Throughout the rating period on appeal, the veteran's speech, 
behavior, thought processes, and judgment have been normal 
and appropriate.  His symptoms therefore do not meet the 
criteria for a higher rating.  

The Board acknowledges that the veteran was recently 
reprimanded for making a mistake at work and may have been 
subsequently suspended or transferred.  However, neither the 
veteran nor his physician suggested that this mistake was 
related to his mood disorder.  Although the record shows the 
veteran's depressive symptoms worsened somewhat as a result 
of the incident, there is no evidence that his overall level 
of impairment increased.  The examiner described this change 
as "situational" and opted not to modify his medication or 
other treatment.  Furthermore, the veteran's judgment and 
thought process have always been assessed as normal.  Since 
the veteran's symptoms do not otherwise meet the criteria for 
a higher disability rating, the Board does not regard this 
single incident as sufficient evidence that a higher rating 
is warranted for mood disorder.  Accordingly, the claim is 
denied. 




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral Morton's foot 
is denied.

Entitlement to 30 percent rating for mood disorder, from 
September 3, 2004, is granted.  

Entitlement to a rating in excess of 30 percent for mood 
disorder is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


